OPINION OF THE COURT
Per Curiam.
Respondent, Steven J. Weiss, admitted as Steven John Weiss, was admitted to practice as an attorney and counselor-at-law, by the Appellate Division, Second Department, on June 19, 1963. At all times relevant to this proceeding, he has maintained an office for the practice of law within the First Department.
On December 14, 1985, respondent was convicted in the Supreme Court of the State of New York, Queens County, following a jury verdict which found him guilty of coercion in the first degree (Penal Law § 135.65) and assault in the second degree (Penal Law § 120.05), class D felonies; unlawful imprisonment in the first degree (Penal Law § 135.10), a class E felony; and criminal solicitation in the fourth degree (Penal Law § 100.05), assault in the third degree (Penal Law § 120.00), criminal possession of a weapon in the fourth degree (Penal Law § 265.01), and criminal contempt in the second degree (Penal Law § 215.50), class A misdemeanors. Accordingly, as a result of respondent’s felony convictions, he has been automatically disbarred pursuant to Judiciary Law § 90 (4) (a) (Matter of Swirsky, 103 AD2d 195; Matter of Geller, 97 AD2d 306). Under the terms of the statute, respondent ceased to be an attorney and counselor-at-law upon his felony conviction.
Accordingly, upon review of the certified copy of the disposition in the criminal proceeding, the motion by petitioner Departmental Disciplinary Committee is granted, and respon*3dent’s name is ordered stricken from the roll of attorneys and counselors-at-law.
Sandler, J. P., Carro, Asch, Kassal and Rosenberger, JJ., concur.
Petition granted, and respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York.